Title: To George Washington from Brigadier General John Cadwalader, January 1778
From: Cadwalader, John
To: Washington, George



[January 1778]

The establishing a continental Army at the beginning of the american War was found impracticable—Those Reasons which induced Congress

to object to such establishment at that time, I imagine, still appear equally powerful, if not strengthened by many circumstances that have since happened—But if Congress was now convinced that the Establishment was a bad one; so great a change, as is proposed, might create infinite confusion—From the disposition we have already discovered among the officers, there is little Reason to believe that the mode of chusing officers would be agreeable—Every officer would expect to be promoted, & those who were disapointed would be disgusted, The Constitutions of the States of america are so various & the manners, disposition & interests of the people so different that they will ever consider themselves independent of each other; except when a foreign Power makes an attack on any one; in which case, from our situation, it must certainly be our interest to unite—But tho the Confedracy may se[c]ure us against attacks from abroad, we have great reason to believe that many disputes about Boundaries, and other matters, may arise, that may involve us in a war among ourselves—That such disputes may happen I am far from thinking improbable & therefore it may be very proper for each State to raise its own Quota & have the recommendation, if not the appointment, of its own inferior officers—I belive that all the States in America have now nothing in view but to establish their Liberties; but every prudent man will, like a good officer, provide for holding the advantages he has gained by a victory—If two or three States, by a constant attendance in Congress should gain too great a Share of Influence, & make an ill use of it; they might not only secure all the power & authority in the Army to their own States, but all the military knowledge—The knowledge in artillery & Engineering ought to be diffused thro’ the different States—Those States who look forward will be prepared to defend themselves either jointly or separately, by promoting military knowledge, by providing Cannon, small arms & every other necessary, independent of each other—Tis an old saying “that the best way to prevent a war is always to be prepared to engage in one.[”] These Considerations & many others that must occur upon reflection, induce me to think the measure proposed is a wrong & dangerous one.
If the Number of Regiments according to the present Establishment will raise more men than the Service requires, some plan should be fallen upon to reduce them; but I am far from thinking the number too great—Let some plan be adopted in each State for filling up their Regiments—It appears to me that drafting is the only effectual mode.
Reserving the Right to Congress of appointments without regard to seniority, appears to me to be a very proper Power—The promotion of the Service is what we all aim at—why then should an officer take offence because another is put above him, who can best serve the public?

This power, however, may be made an ill use of; and at the same time that I contend for the mode, I would wish to see it exercised only in such Cases where an officer had emminently distinguished himself, or where his merit was very evident—If the power had never been abused, the Exercise of it would never have been complained of.
The order of Knighthood is a title totally inconsistent with our present plans of Government; and, as well as I remember, every Title of Nobility has been objected to by the Congress, or, at least, by some of the States in their declaration of Rights—Knighthood, tho’ not absolutly expressed, is certainly included in the Title of Nobility; and would alarm the common People with Fears that might very much affect, at this Time, the general Cause.
The Applications from officers for leave to resign are so general, that unless some remedy can be applyed to cure this great & growing Evil, the Consequences must be fatal to the Army & to America—The high price of every necessary of life (owing partly to a real scarcity, partly to the unbounded avarice of Forestallers, & greatly to the depreciation of our money) renders it impossible for any officer in the Army to live on his pay—This I take to be the principal cause of this alarming Evil—To remedy this immediatly, deserves the most serious consideration of Congress—The Farmer has raised the price of his Grain, the mechanic & every other person employed for the equipment of the Army have raised the price of labour & every article they have for sale—The officer only is employed at the old prices tho they are to pay an equal proportion of the Tax in future—a reasonable addition to their pay is just & necessary.
The Rank given to officers out of the Line certainly tends to lower the value of Commissions—I think this might be regulated without danger.
Some provision for officers widows appears to me to be very necessary; but I cannot say what will be the best mode of establishing a Fund—Perhaps something similar to the Establishment in England might answer in our Situation—These points once settled to the satisfaction of the officers, it appears to me that all the other Regulations recommended would naturally follow, if the General Officers are obliged to do their duty.
